DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: 
All citations with respect to the specification of present application 16/226,770 are citing the paragraph numbers as in the Pre-Grant Publication US 2019/0269467 A1.
All citations with respect to the specification of prior-filed application 15/448,670 are citing the paragraph numbers as in the Pre-Grant Publication US 2017/0172669 A1.
All citations with respect to the specification of prior-filed application 13/924,505 are citing the paragraph numbers as in the Pre-Grant Publication US 2013/0345718 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 

Response to Amendment
The amendment filed on 07/22/2022 has been entered:
Claim 1 – 14 and 16 – 19 remain pending in the application;
Claim 1, 2, 7 – 9, 11 and 12 are amended.

Applicant’s amendments to claims overcome each and every 112(b) claim rejections with as set forth in the Final Office Action mailed on 04/22/2022. The corresponding 112 claim rejections are withdrawn.
However, applicant’s remarks submitted on 07/22/2022 introduce new priority issue.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 – 14 and 16 – 19 under 35 U.S.C. 103 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 11, applicant amended claim 11 to include limitations “a processor configured to continuously monitor the locations of the surveillance marker, the DRB marker array and the robot tracking markers through the tracking camera system, and to detect whether registration is lost from movement of the DRB relative to the surveillance marker and if so, establish a new registration based on the tracked locations of the surveillance marker and the robot tracking markers without re-scanning with an imaging device”, and submitted on p.7 – 9 that “Crawford is not a proper prior art under 35 U.S.C 102(b)(2)(C) because Crawford is owned by the same company Globus Medical, Inc. that owns the present application at the time the present application was filed. Thus, applicant respectfully requests the Examiner to remove Crawford as valid prior art”; “Second, even if Crawford is considered to be valid prior art, the above statement refers to blocking of a DRB/marker from view, and not a loss of registration from movement of the DRB/marker as a result of perhaps an unintentional bumping of the array. The latter is a different problem because a new transform has to be established. Thus, Crawford does not teach or suggest using the robot tracking markers and surveillance marker to re-establish registration as recited in claim 1.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.
First, said Crawford (13/924,505; PG-Pub US 2013/0345718 A1) is not cited as prior art in the Final Office Action mailed on 04/22/2022.
Second, since applicant acknowledged on p.8 that “Crawford does not teach or suggest using the robot tracking markers and surveillance marker to re-establish registration as recited in claim 1”, applicant explicitly acknowledged that the prior-filed application 13/924,505 does not comply with the 112(a) written description requirement and therefore there is new issue about the priority date of present application. The effective filing date of present application 16/226,770 is set as the filing date of provisional application 62/608,188 as 12/20/2017. See detail in later Priority section of this Office Action.
Third, since applicant’s amendments change the scope of claim, new reference Zhu et al. (US 2008/0013809 A1; published on 01/17/2008) (hereinafter “Zhu”) is introduced in new grounds of rejection to teach the amended claim in combination with the teaching of other cited references. See detail in later 103 rejection.
Thus, applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of all correspond dependent claims, applicant’s remarks submitted on p.9 are exclusively relying on supposed deficiencies with the rejection of parent claim 1 and 11. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.
 
Overall, applicant’s remarks submitted on p.7 – 9 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new grounds of rejection.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed applications, Application No. 15/448,670, 15/157,444, 15/095,883, 14/062,707, 13/924,505, and US Provisional Application No. 61/662,702, 61/800,527, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Regarding limitations “a processor configured … to detect whether registration is lost from movement of the DRB relative to the surveillance marker and if so, establish a new registration based on the tracked locations of the surveillance marker and the robot tracking markers without re-scanning with an imaging device” as amended in independent claim 1 and 11, the corresponding disclosure regarding features of new registration when the registration is lost during operation is recited in the specification of prior-filed application 15/448,670 as: “In the event the DRB is shifted or dislodged, the registration process may need to be reinitiated so ensure proper registration and that the visual display of the navigated instruments relative to images of the patient's anatomy are accurate to real-life movements of the instruments” in [0006]; “If DRB 2004 is bumped or dislodged, the tracking array with array markers 2006 would shift relative to the position of surveillance marker 2002 despite the close proximity of the spikes holding DRB 2004 to bone 2012 and the tip of the surveillance post 2010 for the surveillance marker 2002” in [0075]; and “there may be minimal or undetectable relative movement of surveillance marker 2002 during rotational dislodgement since the position of surveillance marker 2002 is on or close to the axis of rotation of DRB 2004 rotational movement. In this event, surveillance marker 2002 may be offset from the midline or longitudinal axis of DRB post 2008 (for example by 1 cm or more), as shown in FIG. 13B.” in [0077]; Fig.13A - 15.
However, as in 15/448,670, there is neither explicit disclosure in the specification nor in the figures showing that during the event that registration is lost, the new registration is established without any re-scanning. The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See MPEP 2173.05(i).
Further, the prior-filed applications in the CIP chains are “incorporated in entirety herein” as recited in [0001] of present application. However, as applicant submitted on p.8, in the remarks filed on 07/22/2022, that “Crawford does not teach or suggest using the robot tracking markers and surveillance marker to re-establish registration as recited in claim 1”, applicant explicitly acknowledged that the prior-filed application 13/924,505 does not comply with the 112(a) written description requirement. In addition, other prior-filed applications do not have such written description support either. 

Instead, the disclosure of provisional application 62/608,188 does support all the limitations cited in independent claim 1 and 11 (see Page 6 – 7 of the above provisional application).
Therefore, the effective filing date of present application 16/226,770 is set as the filing date of provisional application 62/608,188 as 12/20/2017.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman et al. (US 6,122,541; published on 09/19/2000) (hereinafter "Cosman") in view of Smith et al. (US 2008/0215181 A1; published on 09/04/2008) (hereinafter "Smith") and Zhu et al. (US 2008/0013809 A1; published on 01/17/2008) (hereinafter “Zhu”).

Regarding claim 1, Cosman teaches a system for monitoring registration of a patient to a surgical robot ("FIG. 7 shows a further embodiment of the present invention … for the spatial navigator reference system or external referencing apparatus …" Col.10, Ln.19 - Col.11 - Ln.16), said system comprising:
a tracking camera system ("… indicated by the optical cameras 730 and 731. These cameras are able to track the position of the dynamic reference markers …" Col.10, Ln.19 - Col.11 - Ln.16); 
a dynamic reference base including a marker array trackable by the tracking camera system ("On the dynamic reference marker plate 770, there are the dynamic reference markers themselves 771, 772, and 773 … These cameras are able to track the position of the dynamic reference markers …" Col.10, Ln.19 - Col.11 - Ln.16);
a surveillance marker adapted to be disposed at a predetermined distance from the DRB ("… in which dynamic reference markers are attached as an independent element to the head band. The head band 702 is again secured around the patient's head, and it has the reference markers 710, 711, and 712 …" Col.10, Ln.19 - Col.11 - Ln.16; see Fig.7, marker 710 is distanced away from plate 770) and trackable by the tracking camera system ("… the reference markers 710, 711, and 712, as described above …" Col.10, Ln.19 - Col.11 - Ln.16; see Fig.7; "… reference markers indicated by the numbers 220, 221, and 222. They may be light-emitting diodes or other optically reflecting or optically visible objects ... are detected by the cameras 230 and 231 ..." Col.5, Ln.23 - Col.6, Ln.19), wherein the surveillance marker is configured to be secured to the patient independently from the dynamic reference base ("… in which dynamic reference markers are attached as an independent element to the head band. The head band 702 is again secured around the patient's head …" Col.10, Ln.19 - Col.11 - Ln.16; see Fig.7),
a processor (“…a processing element {designated as a camera system computer 235}, which might be circuitry and a computer associated with it … the element 236 {designated as a computer graphic workstation}, which may be a transformation means or maybe a computer graphic workstation or other computer means.” Col.3, Ln.66 – Col.5, Ln.22) configured to continuously monitor the locations of the surveillance marker, the DRB marker array and the robot tracking markers through the tracking camera system (“Element 236 can process the data from the camera system 235 and the image scan data, and perform the transformations computer discussed above.” Col.3, Ln.66 – Col.5, Ln.22; here the transformation is another term for registration; “… as part of the head band are ancillary or additional reference markers indicated by the numbers 220, 221, and 222. They may be light-emitting diodes or other optically reflecting or optically visible objects which are in a fixed position or affixed to in a predetermined or non-predetermined position onto the head band 208, and are detected by the cameras 230 and 231 so that their position can be determined in the stereotactic coordinate space …” Col.5, Ln.23 – Col.6, Ln.19), and to detect whether registration is lost from movement of the DRB relative to the surveillance marker and if so, establish a new registration based on the tracked locations of the surveillance marker (“Such a movement of the patient's head will give rise to a change in the coordinate transformation between the image scan coordinate system, which is taken relative to the patient's head, and the stereotactic coordinate system of, in this case, the cameras, which may be fixed relative to the room or operating couch where the operation takes places. Thus, a modification of the transformation would be needed, and this can be corrected for by knowing the changes in the orientation of the dynamic reference markers.” Col.5, Ln.23 – Col.6, Ln.19).
Cosman fails to explicitly teach a surgical robot having a base, arm attached to the base and an end effector attached to the arm; robot tracking markers disposed on the surgical robot for tracking movement of the surgical robot by the tracking camera system; a dynamic reference base post connected to the DRB; and the robot tracking markers without re-scanning with an imaging device.
However, in the same field of endeavor, Smith teaches a surgical robot having a base ("… includes a surgical robot 15 …" [0034]; "The surgical robot includes a base 25 …" [0046]; Fig.1, 2), arm attached to the base ("… and a housing 27 which contains arm 23." [0046]; see Fig.2, arm 23 connected to base 25 via housing 27 and case 40) and an end effector attached to the arm ("Arm 23 is connected to an end effectuator 30." [0046]); 
robot tracking markers disposed on the surgical robot for tracking movement of the surgical robot by the tracking camera system ("For instance, an optical tracking system for tracking the location of the surgical device … Optical systems require the use of optical markers, which are markers that emit or reflect light, attached to the surgical device. Light emitted from the markers is read by cameras or optical sensors." [0045]; "Further, active markers are also placed on the robot {not shown}." [0130]); 
a dynamic reference base (DRB) including a marker array ("The calibration frame 700 comprises a combination of radio-opaque markers 730 and infrared, or 'active', markers 720." [0130]) trackable by the tracking camera system ("Light emitted from the markers is read by cameras or optical sensors." [0045]);
a dynamic reference base post connected to the DRB (see Fig.16).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught by Cosman with the navigation system as taught by Smith. Doing so would make it possible "to help achieve a more accurate trajectory position" (see Smith; [0129]).
Cosman in view of Smith fails to explicitly teach wherein the robot tracking markers without re-scanning with an imaging device.
However, in the same field of endeavor, Zhu teaches a processor (“… a transformation matrix that represents the spatial relation between the coordinate system of the image data and a coordinate system based on the reference frame can be determined during the registration process and recorded {e.g., in a file on a hard drive, or other types of memory, of the computer {123 or 211}}.” [0047]) configured to detect whether registration is lost from movement of the DRB relative to the surveillance marker and if so (“When the program for the image guided surgery system is re-started for any reason …” [0047]; considering the situation of head movement induced transformation correction as taught by Cosman, the reason here to re-start the tracking is the lost of registration {transformation error}), establish a new registration based on the tracked locations of the surveillance marker, and the robot tracking markers without re-scanning with an imaging device (“… a module of the program automatically determine if the recorded registration data exists for the corresponding patient and image data. If valid registration data is available, the program can reuse the registration data and skip some of the registration operations.” [0047]; here the restart is using the recorded data which does not require a re-scan).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught by Cosman with the registration process as taught by Zhu. By reusing the recorded registration data, in the situation when an image guided process need to be restarted, “a portion of the registration operations that are typically performed to spatially correlate the image data and the positions relative to the patient in the operating room can be eliminated through the reuse of recorded registration data” (see Zhu; [0021]).

Regarding claim 4, Cosman in view of Smith and Zhu teaches all claim limitations, as applied in claim 1, and Cosman further teaches wherein the surveillance marker is off-set from a longitudinal axis of the dynamic reference base post ("… in which dynamic reference markers are attached as an independent element to the head band. The head band 702 is again secured around the patient's head, and it has the reference markers 710, 711, and 712 …" Col.10, Ln.19 - Col.11 - Ln.16; see Fig.7, marker 710 is off-set from plate 770).

Regarding claim 7, Cosman in view of Smith and Zhu teaches all claim limitations, as applied in claim 1, and Cosman in view of Smith further teaches wherein a surveillance marker post coupled to the surveillance marker and the dynamic reference base post are adapted to be inserted into a single incision (by using the term “adapted”, the limitation regarding the insertion of surveillance marker post and dynamic reference base post is intended use in an apparatus claim; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111.04; In addition, the surveillance marker post and dynamic reference base post as cited from Cosman in view of Smith with respect to claim 1 is capable of being used to be inserted into a single incision, since the surveillance marker and dynamic reference base post are mechanically independent components; Further, McFarland, which is cited in the rejection to claim 10, also teaches such intended use).

Regarding claim 9, Cosman in view of Smith and Zhu teaches all claim limitations, as applied in claim 1, and Cosman in view of Smith further teaches wherein the surveillance marker post is adapted to be disposed in the bony structure at an angle relative to dynamic reference base post (by using the term “adapted”, the limitation regarding the insertion of surveillance marker post and dynamic reference base post is intended use in an apparatus claim; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111.04; In addition, the surveillance marker post and dynamic reference base post as cited from Cosman in view of Smith with respect to claim 1 is capable of being used to be inserted with an angled arrangement, since the surveillance marker and dynamic reference base post are mechanically independent components; Further, McFarland, which is cited in the rejection to claim 10, also teaches such intended use of angled disposing).
In addition, Zhu further teaches wherein a surveillance marker post associated with the surveillance marker (see Fig.1; see also later cited reference Jansen),
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught by Cosman with the tracking markers as taught by Zhu. By using the tracking markers, the image data “can be mapped to the patient on the operating table” (see Zhu; [0033]).


Claim 2, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Smith and Zhu, as applied in claim 1, and further in view of Jacobs (US 2010/0168764 A1; published on 07/01/2010) (hereinafter "Jacobs").

Regarding claim 2, Cosman in view of Smith and Zhu teaches all claim limitations, as applied in claim 1, and Cosman further teaches wherein the DRB includes at least three DRB markers ("… there are the dynamic reference markers themselves 771, 772, and 773 …" Col.10, Ln.19 - Col.11 - Ln.16).
 Cosman in view of Smith fails to explicitly teach the processor is configured to detect a loss of tracking at least one of the DRB markers while maintaining tracking of at least two of the DRB markers and if so, maintain registration based on the tracking of the surveillance marker and the at least two of the DRB markers without re-registration.
However, in the same field of endeavor, Jacobs teaches the processor is configured to detect a loss of tracking at least one of the DRB markers while maintaining tracking of at least two of the DRB markers and if so, maintain registration based on the tracking of the surveillance marker and the at least two of the DRB markers without re-registration ("… including factors such as obstructions in the line of sight between a transmitting and receiving antenna … Moreover, since confidence weights are updated for every signal transmitted between the antenna on the object and every receiving antenna, it is a self-correcting influence on position calculations without resulting discontinuity in service … even if one or more receivers becomes partially or totally obstructed for a period of time, the remaining receivers can be used for position determination without the need to discontinue use of the system." [0059]; this method uses confidence weight for each received signal, therefore no re-registration is performed when obstruction is occurred).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking algorithm as taught by Cosman with the tracking algorithm as taught by Jacobs. Doing so would make it possible to provide a tracking system "for position determination without the need to discontinue use of the system" (see Jacobs; [0059]).

Regarding claim 3, Cosman in view of Smith, Zhu and Jacobs teaches all claim limitations, as applied in claim 2, and Cosman further teaches wherein the processor determines that the dynamic reference base has moved ("The skin band, reference markers, and dynamic reference frame could be used in conjunction with external apparatus for tracking the relationship of the apparatus to the patient's head … Any such variations of the use of a skin band, or skin-fixed reference markers, or skin-fixed light systems are intended to be included within the scope of the present invention." Col.12, Ln.6 - 28) based on a change in the predetermined distance ("The position of the other reference markers may also be determined in the same way. Thereby, the position of the reference markers and/or the reference structure attached to or associated with the head band can be determined with respect to the stereotactic coordinate system or the camera coordinate system." Col.3, Ln.66 - Col.5, Ln.22).

Regarding claim 6, Cosman in view of Smith, Zhu and Jacobs teaches all claim limitations, as applied in claim 2, and Cosman further teaches wherein the surveillance marker ("The dynamic reference markers, and indeed the reference markers, may have LEDs connected to them so that they become optically coupled to the camera system." Col.5, Ln.23 - Col.6, Ln.19; "... and it has the reference markers 710, 711, and 712, as described above ..." Col.10, Ln.19 - Col.11 - Ln.16) and the at least three DRB markers are each an optical marker configured to be recognized by the tracking camera system ("… there are the dynamic reference markers themselves 771, 772, and 773, which may be optically detectable structures or LED lights or other transmission or receiving elements for the spatial navigator reference system or external referencing apparatus ..." Col.10, Ln.19 - Col.11 - Ln.16).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Smith and Zhu, as applied in claim 1, and further in view of Jansen et al. (US 2006/0265179 A1; published on 11/23/2006) (hereinafter "Jansen").

Regarding claim 5, Cosman in view of Smith and Zhu teaches all claim limitations, as applied in claim 1, and except wherein the surveillance marker is disposed on a surveillance marker post and wherein the surveillance marker post is disposed in a hollow channel of the dynamic reference base post.
However, in the same field of endeavor, Jansen teaches wherein the surveillance marker ("The impactor may also have a tracking member 31 engaged …" [0027]) is disposed on a surveillance marker post ("The handle or shaft 34 extends …" [0027]; see markers and shaft in Fig.2) and wherein the surveillance marker post ("… impactor shaft 34. The impactor may also have a tracking member 31 engaged thereto …" [0027]) is disposed in a hollow channel ("… a pair of spaced apart support elements 60 that form the projecting arms of the U-shaped platform 52 between which a portion {such as the handle/shaft 34 of the impactor 30 described above} of the object ... may be received." [0033]; herein the U-shaped platform defines the hollow channel) of the dynamic reference base post ("The tracking member 16 ... is preferably permanently fixed to the main body 12 ..." [0026]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the dynamic reference base post as taught by Crawford with the tracking main body as taught by Jansen. Doing so would make it possible to "calibrate(ing) a calibration device and method for use with a computer tracking system" (see Jansen; [0002]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Smith and Zhu, as applied in claim 1, and further in view of Mire et al. (US 2007/0066887 A1; published on 03/22/2007) (hereinafter "Mire").

Regarding claim 8, Cosman in view of Smith and Zhu teaches all claim limitations, as applied in claim 1, and Zhu further teaches wherein a surveillance marker post associated with the surveillance marker (see Fig.1; see also later cited reference Jansen),
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught by Cosman with the tracking markers as taught by Zhu. By using the tracking markers, the image data “can be mapped to the patient on the operating table” (see Zhu; [0033]).
Cosman in view of Smith and Zhu fails to explicitly teach wherein the surveillance marker post is metal and contains a sharp tip configured to drive into the bony structure.
However, in the same field of endeavor, Mire teaches wherein the surveillance marker post is metal ("Regardless, various portions of the kit 150, such as the dynamic reference frame positioning member 80, can be formed of any appropriate materials, such as various metals or metal alloys …" [0083]; the surveillance marker post and the dynamic reference frame position member 80 are mechanically equivalent to each other) and contains a sharp tip configured to drive into the bony structure ("… the distal end 98 can be sharpened … can be driven into the selected bone portion …" [0065]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker and post as taught by Crawford with the reference positioning kit as taught by Mire. Doing so would make it possible to "interconnect the dynamic reference frame with the bony portion" (see Mire; [0068]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Smith and Zhu, as applied in claim 9, and further in view of McFarland (US 4,744,353; published on 05/17/1988).

Regarding claim 10, Cosman in view of Smith and Zhu teaches all claim limitations, as applied in claim 9, except wherein the surveillance marker post and the dynamic reference post are configured to be inserted into a single incision.
However, in the same field of endeavor, McFarland teaches wherein the surveillance marker post and the dynamic reference post are configured to be inserted into a single incision ("… and the joint capsule has been incised in accordance with the Bankart operation procedure, the front ends 26 and 28 of the tubes 12 and 14 are held firmly in contact with the opposite outer and inner faces of the glenoid rim 72 at a location …" Col.4, Ln.62 - Col.5, Ln.19; see Fig.6 - 8, two posts/tubes 12 and 14 are inserted at same incision position 72).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker post and dynamic reference post as taught by Crawford with the supporting tool as taught by McFarland. Doing so would make it possible to facilitate "the Bankart operation for repair of a shoulder joint" (see McFarland; Col.6, Ln.17 - 23).


Claim 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Smith, Jansen and Zhu.

Regarding claim 11, Cosman teaches a system for monitoring registration of a patient to a surgical robot ("FIG. 7 shows a further embodiment of the present invention … for the spatial navigator reference system or external referencing apparatus …" Col.10, Ln.19 - Col.11 - Ln.16), said system comprising:
a tracking camera system ("… indicated by the optical cameras 730 and 731. These cameras are able to track the position of the dynamic reference markers …" Col.10, Ln.19 - Col.11 - Ln.16); 
a dynamic reference base including a marker array trackable by the tracking camera system ("On the dynamic reference marker plate 770, there are the dynamic reference markers themselves 771, 772, and 773 … These cameras are able to track the position of the dynamic reference markers …" Col.10, Ln.19 - Col.11 - Ln.16);
a surveillance marker disposed at a predetermined distance from the dynamic reference base ("… in which dynamic reference markers are attached as an independent element to the head band. The head band 702 is again secured around the patient's head, and it has the reference markers 710, 711, and 712 …" Col.10, Ln.19 - Col.11 - Ln.16; see Fig.7, marker 710 is distanced away from plate 770);
a processor (“…a processing element {designated as a camera system computer 235}, which might be circuitry and a computer associated with it … the element 236 {designated as a computer graphic workstation}, which may be a transformation means or maybe a computer graphic workstation or other computer means.” Col.3, Ln.66 – Col.5, Ln.22) configured to continuously monitor the locations of the surveillance marker, the DRB marker array and the robot tracking markers through the tracking camera system (“Element 236 can process the data from the camera system 235 and the image scan data, and perform the transformations computer discussed above.” Col.3, Ln.66 – Col.5, Ln.22; here the transformation is another term for registration; “… as part of the head band are ancillary or additional reference markers indicated by the numbers 220, 221, and 222. They may be light-emitting diodes or other optically reflecting or optically visible objects which are in a fixed position or affixed to in a predetermined or non-predetermined position onto the head band 208, and are detected by the cameras 230 and 231 so that their position can be determined in the stereotactic coordinate space …” Col.5, Ln.23 – Col.6, Ln.19), and to detect whether registration is lost from movement of the DRB relative to the surveillance marker and if so, establish a new registration based on the tracked locations of the surveillance marker (“Such a movement of the patient's head will give rise to a change in the coordinate transformation between the image scan coordinate system, which is taken relative to the patient's head, and the stereotactic coordinate system of, in this case, the cameras, which may be fixed relative to the room or operating couch where the operation takes places. Thus, a modification of the transformation would be needed, and this can be corrected for by knowing the changes in the orientation of the dynamic reference markers.” Col.5, Ln.23 – Col.6, Ln.19).
Cosman fails to explicitly teach a surgical robot having a base, arm attached to the base and an end effector attached to the arm; robot tracking markers disposed on the surgical robot for tracking movement of the surgical robot by the tracking camera system; a dynamic reference base post associated with the DRB; a surveillance marker post associated with the surveillance marker; wherein the surveillance marker post and the dynamic reference base are adapted to be attached to a bony structure at different entry points; wherein the robot tracking markers without re-scanning with an imaging device.
However, in the same field of endeavor, Smith teaches a surgical robot having a base ("… includes a surgical robot 15 …" [0034]; "The surgical robot includes a base 25 …" [0046]; Fig.1, 2), arm attached to the base ("… and a housing 27 which contains arm 23." [0046]; see Fig.2, arm 23 connected to base 25 via housing 27 and case 40) and an end effector attached to the arm ("Arm 23 is connected to an end effectuator 30." [0046]); 
robot tracking markers disposed on the surgical robot for tracking movement of the surgical robot by the tracking camera system ("For instance, an optical tracking system for tracking the location of the surgical device … Optical systems require the use of optical markers, which are markers that emit or reflect light, attached to the surgical device. Light emitted from the markers is read by cameras or optical sensors." [0045]; "Further, active markers are also placed on the robot {not shown}." [0130]); 
a dynamic reference base (DRB) including a marker array ("The calibration frame 700 comprises a combination of radio-opaque markers 730 and infrared, or 'active', markers 720." [0130]) trackable by the tracking camera system ("Light emitted from the markers is read by cameras or optical sensors." [0045]);
a dynamic reference base post connected to the DRB (see Fig.16).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught by Cosman with the navigation system as taught by Smith. Doing so would make it possible "to help achieve a more accurate trajectory position" (see Smith; [0129]).
Cosman in view of Smith fails to explicitly teach a surveillance marker post associated with the surveillance marker; wherein the surveillance marker post and the dynamic reference base are adapted to be attached to a bony structure at different entry points; wherein the robot tracking markers without re-scanning with an imaging device.
However, in the same field of endeavor, Jansen teaches a surveillance marker post ("The handle or shaft 34 extends …" [0027]) associated with the surveillance marker ("The impactor may also have a tracking member 31 engaged …" [0027]; see Fig.2); 
wherein the surveillance marker post and the dynamic reference base are adapted to be attached to a bony structure at different entry points (this limitation is interpreted as an action or positive step performed by user in an apparatus claim, it describes an intended use of the apparatus by user; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111 and 2114; In addition, the surveillance marker post and dynamic reference base post as cited from Cosman in view of Smith and Jansen is capable of disposing two marker posts to bone structure at difference position; see embodiment of Fig.50).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the dynamic reference base post as taught by Crawford with the tracking main body as taught by Jansen. Doing so would make it possible to "calibrate(ing) a calibration device and method for use with a computer tracking system" (see Jansen; [0002]).
Cosman in view of Smith and Jansen fails to explicitly teach wherein the robot tracking markers without re-scanning with an imaging device.
However, in the same field of endeavor, Zhu teaches a processor (“… a transformation matrix that represents the spatial relation between the coordinate system of the image data and a coordinate system based on the reference frame can be determined during the registration process and recorded {e.g., in a file on a hard drive, or other types of memory, of the computer {123 or 211}}.” [0047]) configured to detect whether registration is lost from movement of the DRB relative to the surveillance marker and if so (“When the program for the image guided surgery system is re-started for any reason …” [0047]; considering the situation of head movement induced transformation correction as taught by Cosman, the reason here to re-start the tracking is the lost of registration {transformation error}), establish a new registration based on the tracked locations of the surveillance marker, and the robot tracking markers without re-scanning with an imaging device (“… a module of the program automatically determine if the recorded registration data exists for the corresponding patient and image data. If valid registration data is available, the program can reuse the registration data and skip some of the registration operations.” [0047]; here the restart is using the recorded data which does not require a re-scan).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking system as taught by Cosman with the registration process as taught by Zhu. By reusing the recorded registration data, in the situation when an image guided process need to be restarted, “a portion of the registration operations that are typically performed to spatially correlate the image data and the positions relative to the patient in the operating room can be eliminated through the reuse of recorded registration data” (see Zhu; [0021]).

Regarding claim 14, Cosman in view of Smith, Jansen and Zhu teaches all claim limitations, as applied in claim 11, and Jansen further teaches wherein the surveillance marker ("The impactor may also have a tracking member 31 engaged …" [0027]; see Fig.2) is off-set from a longitudinal axis of the surveillance marker post ("The handle or shaft 34 extends …" [0027]; see the off-set position of markers relative to shaft in Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the dynamic reference base post as taught by Crawford with the tracking main body as taught by Jansen. Doing so would make it possible to "calibrate(ing) a calibration device and method for use with a computer tracking system" (see Jansen; [0002]).

Regarding claim 17, Cosman in view of Smith, Jansen and Zhu teaches all claim limitations, as applied in claim 11, and Cosman in view of Smith and Jansen further teaches wherein the surveillance marker post and the dynamic reference base post are adapted to be inserted into a single incision (the limitation regarding the insertion of surveillance marker post and dynamic reference base post is intended use in an apparatus claim; A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 {Bd. Pat. App. & Inter. 1987}; see MPEP 2111.04; In addition, the surveillance marker post and dynamic reference base post as cited from Cosman in view of Smith and Jansen with respect to claim 11 is capable of being used to be inserted into a single incision, since the surveillance marker post and dynamic reference base post are mechanically independent components).


Claim 12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Smith, Jansen and Zhu, as applied in claim 11, and further in view of Jacobs.

Regarding claim 12, Cosman in view of Smith, Jansen and Zhu teaches all claim limitations, as applied in claim 11, and Cosman further teaches wherein the DRB includes at least three DRB markers ("… there are the dynamic reference markers themselves 771, 772, and 773 …" Col.10, Ln.19 - Col.11 - Ln.16).
 Cosman in view of Smith, Jansen and Zhu fails to explicitly teach the processor is configured to detect a loss of tracking at least one of the DRB markers while maintaining tracking of at least two of the DRB markers and if so, maintain registration based on the tracking of the surveillance marker and the at least two of the DRB markers without re-registration.
However, in the same field of endeavor, Jacobs teaches the processor is configured to detect a loss of tracking at least one of the DRB markers while maintaining tracking of at least two of the DRB markers and if so, maintain registration based on the tracking of the surveillance marker and the at least two of the DRB markers without re-registration ("… including factors such as obstructions in the line of sight between a transmitting and receiving antenna … Moreover, since confidence weights are updated for every signal transmitted between the antenna on the object and every receiving antenna, it is a self-correcting influence on position calculations without resulting discontinuity in service … even if one or more receivers becomes partially or totally obstructed for a period of time, the remaining receivers can be used for position determination without the need to discontinue use of the system." [0059]; this method uses confidence weight for each received signal, therefore no re-registration is performed when obstruction is occurred).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the tracking algorithm as taught by Cosman with the tracking algorithm as taught by Jacobs. Doing so would make it possible to provide a tracking system "for position determination without the need to discontinue use of the system" (see Jacobs; [0059]).

Regarding claim 13, Cosman in view of Smith, Jansen, Zhu and Jacobs teaches all claim limitations, as applied in claim 12, and Cosman further teaches wherein the processor determines that the dynamic reference base has moved ("The skin band, reference markers, and dynamic reference frame could be used in conjunction with external apparatus for tracking the relationship of the apparatus to the patient's head … Any such variations of the use of a skin band, or skin-fixed reference markers, or skin-fixed light systems are intended to be included within the scope of the present invention." Col.12, Ln.6 - 28) based on a change in the predetermined distance ("The position of the other reference markers may also be determined in the same way. Thereby, the position of the reference markers and/or the reference structure attached to or associated with the head band can be determined with respect to the stereotactic coordinate system or the camera coordinate system." Col.3, Ln.66 - Col.5, Ln.22).

Regarding claim 16, Cosman in view of Smith, Jansen, Zhu and Jacobs teaches all claim limitations, as applied in claim 12, and Cosman further teaches wherein the surveillance marker ("The dynamic reference markers, and indeed the reference markers, may have LEDs connected to them so that they become optically coupled to the camera system." Col.5, Ln.23 - Col.6, Ln.19; "... and it has the reference markers 710, 711, and 712, as described above ..." Col.10, Ln.19 - Col.11 - Ln.16) and the at least three DRB markers are each an optical marker configured to be recognized by the tracking camera system ("… there are the dynamic reference markers themselves 771, 772, and 773, which may be optically detectable structures or LED lights or other transmission or receiving elements for the spatial navigator reference system or external referencing apparatus ..." Col.10, Ln.19 - Col.11 - Ln.16).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Smith, Jansen and Zhu, as applied in claim 11, and further in view of Mire.

Regarding claim 18, Cosman in view of Smith, Jansen and Zhu teaches all claim limitations, as applied in claim 11, except wherein the surveillance marker post is metal and contains a sharp tip configured to drive into the bony structure.
However, in the same field of endeavor, Mire teaches wherein the surveillance marker post is metal ("Regardless, various portions of the kit 150, such as the dynamic reference frame positioning member 80, can be formed of any appropriate materials, such as various metals or metal alloys …" [0083]; the surveillance marker post and the dynamic reference frame position member 80 are mechanically equivalent to each other) and contains a sharp tip configured to drive into the bony structure ("… the distal end 98 can be sharpened … can be driven into the selected bone portion …" [0065]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the surveillance marker and post as taught by Crawford with the reference positioning kit as taught by Mire. Doing so would make it possible to "interconnect the dynamic reference frame with the bony portion" (see Mire; [0068]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Smith, Jansen and Zhu, as applied in claim 11, and further in view of Foley et al. (US 2006/0009780 A1; published on 01/12/2006) (hereinafter "Foley").

Regarding claim 19, Cosman in view of Smith, Jansen and Zhu teaches all claim limitations, as applied in claim 11, except wherein the dynamic reference base post includes one or more spikes to attach to the bony structure.
However, in the same field of endeavor, Foley teaches wherein the dynamic reference base post includes one or more spikes to attach to the bony structure ("The superstructure 20 includes a central post 150 which is relocatable, that is, it fixes to the clamp 30 in a rigid fashion …" [0059]; "This attachment occurs with the clamp 30, by driving the blades 32 of the clamp 30 together to hold the spinous process rigidly." [0064]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the dynamic reference plate as taught by Cosman with the superstructure as taught by Foley. Doing so would make it possible to provide an apparatus "for percutaneous placement of surgical implants and instruments in the spine, reducing the size and amount of incisions and utilizing surgical navigation techniques" (see Foley; [0007]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793